August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         MARY ANN DEMARS AND ROBERT DEMARS, Appellants

NO. 14-14-00419-CV                          V.

              CHIA-SU CHOU AND TEH-WEH CHOU, Appellees
                   ________________________________

      Today the Court heard its own motion to dismiss the appeal from a notice of
appeal filed January 19, 2013. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Mary Ann Demars and Robert Demars.


      We further order this decision certified below for observance.